Citation Nr: 0526738	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02- 17 968A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1967 
to June1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied entitlement to service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  It is at least as likely as not that current bilateral 
hearing loss began during active service.

2.  The evidence is against a finding that current tinnitus 
began in service or is otherwise the result of a disease or 
injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with 
regard to service connection for hearing loss, further notice 
or assistance is unnecessary to substantiate that claim.

With regard to the tinnitus claim the RO provided a January 
2001, letter in which it told the veteran that it needed 
releases to obtain private treatment records; medical 
evidence of a current disability (and that the veteran would 
be competent to describe his symptoms); and service or other 
records of an event, injury or disease in service that was 
related to the current disability.  The letter told the 
veteran what evidence VA would undertake to obtain.  This 
letter served to advise the veteran of the evidence needed to 
substantiate the claim, and of who was responsible for 
obtaining what evidence.

The letter told the veteran what evidence was relevant to the 
claim, and told him that he could submit this evidence.  He 
was thereby put on notice to submit relevant evidence in his 
possession.  The veteran, through his representative, did 
submit evidence following the notice.  He thereby 
demonstrated his actual knowledge of the need to submit 
relevant evidence in his possession.  This letter was also 
provided prior to the initial adverse decision.

VA has complied with its duty to assist the veteran in 
obtaining evidence by sending the veteran releases so that 
relevant evidence could be requested, by obtaining those 
records, and by providing him with an examination.  There is 
no indication of any relevant record that is not a part of 
the claims folder.

Background

The veteran's service medical records (SMRs) are negative for 
bilateral hearing loss disability or tinnitus.  A June 1969 
audiogram reflects that the veteran's hearing was within 
normal limits, bilaterally.

A DD-214 reflects that the veteran received sharpshooter 
badges in the use of the M-14 and M-16 rifles.  He served in 
Vietnam as a radio relay team chief.  He received the Vietnam 
Campaign Medal (VCM) and the Vietnam Service Medal (VSM) with 
two overseas bars.  . 

The veteran submitted a claim of entitlement to service 
connection for bilateral hearing loss and for tinnitus in 
November 2000.  He reported treatment for an audio disability 
by a Dr. Plasse from 1990 to present.  

In November 2001, the veteran submitted a November 2001 
audiogram from Harvey Plasse, M.D.  The audiogram reflects 
mild to severe sensorineural right ear hearing loss and 
severe to profound left ear sensorineural hearing loss.

In November 2001, the veteran also submitted a letter from 
O.A. Lindefjeld, M.D., which notes that the veteran was 
exposed to excessive noise from small arms fire during combat 
in service, that he noticed gradual deterioration of hearing 
since that time, and that he had no post-service history of 
noise exposure.  Dr. Lindefjeld stated, "It is as likely as 
not that the veteran's Hearing problem was caused by exposure 
to excessive noise while in service."

The veteran underwent a VA ear-nose-throat (ENT) examination 
in January 2002.  The physician noted that no medical records 
were available for review.  The veteran reported continuous 
tinnitus since 1969, occasional ear pain, and no drainage.  
No visible ear disorder was seen. 

Upon VA authorized audiological evaluation in January 2002, 
the audiologist reviewed the claims file.  The veteran 
reported decreased hearing, worse on the left, with constant 
tinnitus.  He also reported that hearing loss and tinnitus 
began after a battle tank fired its cannon.  Pure tone 
thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
30
40
55
LEFT
45
35
30
35
50

Average pure tone thresholds were 41, right ear, and 38, left 
ear.  Speech audiometry revealed speech recognition ability 
of 56 percent in the right ear and 68 percent in the left 
ear.  The diagnosis was mild to moderately severe 
sensorineural hearing loss.  The examiner opined that given 
the fact that the SMRs showed normal bilateral hearing, it 
was not likely that either current hearing loss or tinnitus 
was caused by military exposure.  

In June 2004, the veteran reported noise exposure during 
active military service on the rifle range, and while in 
Vietnam.  He reported that constant ear ringing began during 
active service.  As a radio relay operator, his position was 
located on a hilltop where he frequently heard outgoing tank 
fire and incoming mortar and rocket fire.  He reported that 
he did not report a hearing problem at the time of separation 
from active military service, because it would delay his 
discharge.

In June 2004, the veteran submitted a November 2002 opinion 
from Dr. Plasse.  Dr. Plasse reported that it was probable 
that bilateral sensorineural hearing loss secondary to noise 
trauma was related to military service for the reason that 
there was no other cause for such hearing loss.  Dr. Plasse 
also indicated a medical specialty in otolaryngology.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown be service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
(1) evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and (2) post-
service test results that meet the criteria of 38 C.F.R. 
§ 3.385.  VA rating authorities must evaluate available 
testimony, clinical data, diagnoses, and any medical opinions 
relevant to the issue.  For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In this case, the veteran's hearing currently meets VA's 
standards for a bilateral hearing loss disability, although 
his hearing was normal at the time of separation from active 
service.  

The veteran's DD-214 reflects that he trained with automatic 
rifles, where he was exposed to loud noise, and that he 
served in Vietnam, where he was likely exposed to loud noise.  
The Board also finds the veteran's statements concerning 
noise exposure to be credible as they are consistent with his 
service record.  The Board concludes, therefore, that there 
is a medically sound basis to attribute the current hearing 
loss disability to noise exposure in service.  

The favorable private medical evidence is based on reasonably 
accurate facts and is therefore persuasive.  A VA audiologist 
disagrees with the private physicians, however.  The VA 
audiologist did not offer an alternate etiology for the 
veteran's bilateral hearing loss, that is, the VA audiologist 
gave no intercurrent cause for sensorineural hearing loss.  
Therefore, the VA audiologist's opinion is, at best, no more 
persuasive than the private medical opinions.  

However, even if opposing medical opinions were accorded 
equal weight, relative equipoise would still exist and the 
benefit of the doubt rule would argue for the veteran.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  After considering all the evidence of 
record, the Board finds that it is at least as likely as not 
that bilateral hearing loss began during active service.  The 
claim must therefore be granted.  

Tinnitus

Evidence in favor of the veteran's claim consists mainly of 
his relatively recent report that he had experienced ringing 
in the ears beginning in service; and his report buttressed 
by the DD-214, of in-service noise exposure.

Evidence against the claim consists of the fact that tinnitus 
was not mentioned by any of the private medical 
professionals, and was first explicitly noted on the VA 
examination in January 2002.  The absence of any clinical 
evidence of the claimed disability for decades after service 
constitutes negative evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Also weighing against the claim is the fact that the only 
competent medical opinion addressing the relationship between 
current tinnitus and service is negative.  The Board finds 
the negative opinion, and absence of contemporaneous evidence 
of tinnitus until long after service, to be of more probative 
value than the veteran's recent statements made in 
conjunction with his claim for benefits.  For this reason, 
the Board finds that the weight of the evidence is against 
the claim, and that it must be denied.  Cf. 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


